PER CURIAM.
In this Anders appeal, we affirm the judgment and sentence in all respects but one. We reverse the imposition of a $1,050 fine and a $52.50 surcharge, neither of which was pronounced at the sentencing hearing. See Nix v. State, 84 So.3d 424 (Fla. 1st DCA 2012); Williams v. State, 82 So.3d 186 (Fla. 1st DCA 2012). As in Nix, “[o]n remand, the trial court may reimpose the fíne and surcharge after providing notice to Appellant and following the proper procedure.” 84 So.3d at 426.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED.
ROBERTS, C.J., and JAY and WINSOR, JJ., CONCUR.